Case 1:18-cv-06127-CBA-RML Document 37-3 Filed 04/18/19 Page 1 of 2 PageID #: 365


Subject: Morrison v. Langrick: Meet and Confer re Ongoing Failure to Par:cipate in Discovery
Date: Tuesday, April 16, 2019 at 4:53:00 PM Eastern Daylight Time
From: Andy Phillips
To:      hrkaufman Kaufman, Carol Schrager
CC:      Shannon Timmann

Dear Henry and Carol,

As you know, Ms. Morrison’s responses to Defendant Robert Langrick’s First Set of
Requests For Admissions to Plaintiff Monica Morrison (RFA’s) and Defendant Robert
Langrick’s Second Set of Interrogatories to Plaintiff Monica Morrison (“Interrogatories”)
were due yesterday, April 15, 2019. We did not receive any responses to these discovery
requests.

As you are well aware by now, a party’s failure to serve timely responses to
interrogatories waives all objections to the interrogatories. See Senat v. City of New York,
255 F.R.D. 338, 339 (E.D.N.Y. 2009) (noting “consistent authority that a failure to serve
timely responses to interrogatories and document requests serves as a waiver
of objections”). Similarly, a party’s failure to serve timely responses to requests for
admissions operates as an admission to those facts. Allstate Ins. Co. v. Howell, 2010 WL
5313760, at *1 (E.D.N.Y. Dec.17, 2010). Therefore, by failing to serve timely responses to
Mr. Langrick’s discovery requests, Ms. Morrison has now waived all objections to the
Interrogatories and has admitted all of the facts in the RFAs.

Of course, as noted in our pending Motion to Compel concerning Plaintiff’s refusal to
serve written responses to Mr. Langrick’s First Set of Requests for Production of
Documents, this is not the first time that Plaintiff has failed to comply with the discovery
deadlines set forth in the Federal Rules. I am therefore also writing to put you on notice
that in addition to waiver, these repeated and willful failures to comply with discovery
can result in additional sanctions under Rule 37, which include, but are not limited to, an
order: (1) deeming certain facts established; (2) permitting an adverse inference
instruction; (3) striking pleadings; (4) prohibiting the disobedient party from making
specific claims or introducing certain matters into evidence; (5) dismissing a claim or the
entire action; and/or (6) awarding reasonable attorney’s fees caused by the failures to
comply. See Fed. R. Civ. P. 37(b)(2)(A), (B), and (C).

Notwithstanding Ms. Morrison’s waiver and admissions, Mr. Langrick still has a right to
receive written responses to his discovery requests. As such, we expect you to serve full
responses, without objection, to Mr. Langrick’s Interrogatories, and to confirm Plaintiff’s
admission to all of Mr. Langrick’s RFAs. If we do not receive same by tomorrow, April 17,
we will have no choice but to file another motion to compel. We will also seek all costs
and fees associated with doing so, in addition to any other Rule 37 sanctions the Court
deems appropriate.


Andrew C. Phillips | Partner
C L A R E L O C K E                   L L P

                                                                                               Page 1 of 2
Case 1:18-cv-06127-CBA-RML Document 37-3 Filed 04/18/19 Page 2 of 2 PageID #: 366


10 Prince Street | Alexandria, Virginia 22314
(202) 628-7404 - direct | (847) 951-7093 - cell
andy@clarelocke.com | www.clarelocke.com

This electronic message transmission contains information from the law firm of Clare Locke LLP, which may be
confidential or privileged. The information is intended exclusively for the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this information
is prohibited. If you received this electronic transmission in error, please notify us immediately
at admin@clarelocke.com.




                                                                                                                      Page 2 of 2
